Citation Nr: 0027161	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  95-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right shoulder injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostatitis.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

As to the issue of entitlement to service connection for 
residuals of a right shoulder disorder, it is noted that the 
RO determined that new and material evidence had been 
submitted in June 2000.  They ultimately denied the claim.  
The Board does not have jurisdiction to consider the merits 
of a finally disallowed claim unless it determines that new 
and material evidence has been submitted.  The Board must 
make an independent determination on this question 
independent of any determinations made by the RO.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).


FINDINGS OF FACT

1.  In September 1982, the RO denied entitlement to service 
connection for residuals of a right shoulder injury, a skin 
disorder, and prostatitis with hypertrophy.  The veteran did 
not appeal and those decisions became final.  

2.  Evidence has been presented since the September 1982 
rating decision that has not previously been considered and 
that is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for residuals of a right shoulder 
disorder.

3.  The veteran sustained a right shoulder injury in service 
and has current residuals of that injury.  

4.  The evidence obtained since the RO's September 1982 
decision which denied service connection for a skin disorder 
and for prostatitis is either cumulative and thus, not new, 
or not probative, and thus not material.  


CONCLUSIONS OF LAW

1.  The September 1982 rating denying service connection for 
residuals of a right shoulder injury is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000).  

2.  The evidence received since the unappealed September 1982 
decision, which denied the appellant's claim of entitlement 
to service connection for residuals of a right shoulder 
disorder, is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (1999).  

3.  Residuals of a right shoulder injury were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).  

4.  Evidence received in support of the claims for service 
connection for prostatitis and a skin disorder since the 
September 1982 RO denial is not new and material, and those 
claims have not been reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104, 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the SMRs reflects that the veteran was in an 
automobile accident in 1964.  In July 1964, a right shoulder 
abrasion that was the result of this accident was noted to be 
healing.  In August 1964, muscular soreness of the right 
shoulder was recorded, and in early September 1964, the 
veteran was placed on physical profile due to continued right 
shoulder complaints.  He was instructed in exercises for 
range of motion.  It was noted that X-ray of the right 
shoulder showed calcium deposits.  On a subsequent visit in 
September 1964, it was noted that he showed moderate 
improvement.  He had essentially normal range of motion of 
the right shoulder except for internal rotation.  A February 
1981 retirement examination report reflects that 
musculoskeletal examination was normal.  

As to a skin disorder, the SMRs reflect that he was seen in 
August 1970 for rash that had been present for one month.  On 
follow-up visit later that month, "seborrheic like 
dermatitis" was diagnosed.  In October 1970, nummular eczema 
was the examiner's impression.  In September 1976, the 
appellant was seen for a rash on his index fingers that had 
been present for 5 months.  In May 1977, he was treated for a 
sore on his right hand.  Impetigo was the assessment.  In 
September 1978, he was seen for small bumps on and around the 
knuckles on both hands of 2 weeks' duration.  Subsequently 
dated SMRs are negative for additional skin complaints or 
diagnoses.  At time of retirement examination in February 
1981, evaluation of the skin was normal.  

On periodic examination in July 1980, rectal examination was 
negative, but mild prostatitis and generalized prostatic 
hypertrophy were noted.  At the time of retirement 
examination in February 1981, the rectum and prostate were 
normal to digital examination.  

Upon VA examination in February 1982, a right shoulder 
injury, prostatic hypertrophy, and a skin disorder were noted 
by history only.  

In September 1982, the RO denied service connection for 
residuals of a right shoulder disorder, prostatitis with 
hypertrophy, and a skin disorder in that while the veteran 
was treated for associated complaints during service, current 
examination was negative for diagnoses of the right shoulder, 
prostate, or skin.  The veteran received notice of this 
denial through correspondence, but he did not appeal.  

In January 1994, the veteran filed to reopen these claims.  
He submitted VA outpatient treatment records from 1993 and 
1994.  The only pertinent clinical evidence regarding the 
claims on appeal is a December 1993 chest X-ray that was 
interpreted as showing a healed fracture of the lateral end 
of the right clavicle.  

The RO denied the claims on appeal in April 1993.  The 
veteran submitted a notice of disagreement and this appeal 
ensued.  

Subsequently added to the record were VA treatment records 
dated from 1993 through 1997 and supplemental SMRs, some of 
which were not previously of record.  The supplemental SMRs 
include the initial hospital admission note from July 1964 
when the veteran injured his right shoulder and a right 
shoulder X-ray report from July 1964 which reflects no 
abnormality of the right shoulder.  These records were not 
previously available for review.  

The VA records are essentially negative for treatment of the 
disabilities at issue.  A VA examination report from January 
1997 specifically addresses the disabilities at issue, 
however.  Upon X-ray of the right shoulder, congenital 
fusions of the anterior aspects of the 1st and 2nd ribs were 
noted on the right.  There was a healed fracture of the 
distal clavicle with resulting callous formation.  This 
created an apparent fusion of the coracoid with the distal 
clavicle.  Degenerative changes were present at the AC joint.  
The examiner's impressions were congenital fusion of the 1st 
and 2nd ribs and healed fracture of the distal clavicle.  

VA skin examination in January 1997 reflects that the veteran 
gave a medical history of a skin rash that began in 1968.  
The distribution involved his entire body.  He said that the 
rash occurred intermittently about every three months and 
lasted one or two weeks.  It usually affected his hands and 
his forearms.  He described local itching and burning.  On 
clinical evaluation, the examiner noted that no rash was 
present at the current time.  The diagnosis was nummular 
eczema by history.  

VA examination of the prostate in January 1997 reflects that 
the veteran reported nocturia x 2 without significant urgency 
or frequency.  The examiner noted that the veteran did not 
complain of a weak stream, dribbling on urination, or 
difficulty emptying the bladder.  Examination of the prostate 
was normal.  There was no pyuria, pain, or tenesmus.  

Criteria 

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing an NOD within the one-year period 
following the decision as prescribed in 38 U.S.C.A. § 
7105(b)(1), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 
of the United States Code.  38 U.S.C.A. § 7105(c); see also 
Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  In Elkins v. West, 12 Vet App 209 (1999) (en banc) 
the Court held that the decision of the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.

In Hodge citing the regulatory history, the Court of Appeals 
of the Federal Circuit held that test for new and material 
evidence was that propounded by VA under the provisions of 38 
C.F.R. § 3.156(a) which define new and material evidence as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it  must 
be considered in order to fairly decide 
the merits of the claim.

The Federal Circuit went on to hold that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363.

Under the three step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.

Second, under the Elkins three step analysis, if new and 
material evidence has been presented, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled..


I.  Residuals of a Right Shoulder Injury

As to this issue, it was determined by the RO in June 2000 
that new and material evidence had been submitted subsequent 
to the September 1982 denial of a right shoulder disorder.  
The evidence added since the 1982 decision has been 
summarized above.  The Board will also conclude that the 
supplemental SMRs which reflect contemporaneous treatment 
regarding the veteran's right shoulder during service are 
"new" in that these records were not of record at the time 
of the previous denial.  These records reflect, however, that 
X-ray of the right shoulder showed no abnormality.  The 
postservice VA records are "new" in that they reflect that 
the appellant now has a chronic right shoulder disorder (a 
fact that was not in evidence upon previous denial in 
September 1982).  The Board finds that this medical evidence 
is also "material" in that it reflects upon whether the 
veteran suffered a fracture of the right shoulder during 
service.  Thus, the evidence is probative as well as new.  

It is the Board's determination that this evidence is 
significant because it bears directly and substantially on 
the specific matter at hand, which is whether the appellant 
currently has residuals of a right shoulder injury of service 
origin.  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as result of Hodge, supra, the 
determination of whether new evidence was sufficiently 
material was a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkins, supra.  

As previously stated in September 1982, the RO denied the 
appellant's claim of entitlement to service connection for 
residuals of a right shoulder injury essentially because a 
chronic right shoulder disorder was not demonstrated during 
service or upon postservice VA examination.  The Board 
observes that the records submitted since that time do 
reflect that the veteran now has chronic disability of the 
right shoulder.  This evidence is both "new" and 
"material" because it bears directly and substantially on 
the issue of whether the appellant currently has a chronic 
right shoulder disorder as a result of inservice injury.  
Accordingly, in light of the foregoing, the Board concludes 
that the appellant has submitted new and material evidence to 
reopen his claim for entitlement to service connection for 
residuals of a right shoulder injury.


Well-Grounded Claim

Having found that the appellant has submitted "new and 
material" evidence, the next question that must be resolved 
with regard to a claim is whether the veteran has presented 
evidence that the claim is well grounded.  Under the law, it 
is the obligation of the person applying for benefits to come 
forward with a well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

Analysis

The record in this case contains competent evidence of an 
inservice injury.  Service medical records document that the 
veteran was involved in an automobile accident in July 1964, 
that he was subsequently found to have a healing abrasion of 
the right shoulder, and a ruptured deltoid ligament over the 
right clavicle.  In September 1964, it was reported that an 
X-ray examination showed calcium deposits in the area of the 
injury, and in November 1968, the veteran underwent an X-ray 
examination after reporting a progressively enlarging lump on 
the distal clavicle.  The X-ray examination revealed an old 
displaced fracture of the right scapula.  

There is also competent evidence, as discussed above, of a 
current disability.  An X-ray examination in December 1993 
showed a healed fracture of the distal end of the right 
clavicle, and on VA examination in January 1997, he was found 
to have a mild deformity with a mass at the distal end of the 
right clavicle, consistent with an old healed fracture.  An 
X-ray examination on the same date was interpreted as showing 
a healed fracture of the distal clavicle.

The remaining question is whether there is competent evidence 
of a nexus between the inservice injury and the post-service 
findings.  In Hodges v. West, 13 Vet App 287 (2000), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a nexus was 
supplied by a current diagnosis of traumatic arthritis, 
evidence of trauma in service, and the lack of any record of 
intervening trauma.  The Court's holding in Hodges is 
controlling here because the only evidence of a right 
shoulder injury occurred in service, and the post service 
medical evidence shows residuals of a traumatic injury.  In 
accordance with Hodges, the Board finds that there is 
competent evidence of a nexus between the right shoulder 
injury in service, and the residuals of a right shoulder 
fracture identified after service.  Since there is competent 
evidence in support of all three of the Caluza elements of a 
well-grounded claim, the claim for service connection for 
residuals of a right shoulder injury is well grounded.

Merits Based Adjudication

Initially the Board notes that the veteran's service records 
show that his injury in service was at least preliminarily 
determined to have been incurred in the line of duty and 
there is no evidence of a contrary finding by the service 
department.  The Board is bound by the service department 
finding that the right shoulder injury was incurred in the 
line of duty.  38 C.F.R. § 3.1(m) (1999).

As noted above, the veteran's only reported right shoulder 
injury occurred during active service.  He has subsequently 
been found to have residuals of a right shoulder fracture.  
In the absence of any evidence of an intervening right 
shoulder injury, the Board concludes that the evidence is in 
favor of a finding that the current residuals of a right 
shoulder fracture were incurred in service.  Therefore , 
service connection for a right shoulder injury is granted.


II.  Prostatitis

Analysis

The evidence submitted since the September 1982 decision as 
to entitlement to service connection for prostatitis has been 
summarized above.  It is the Board's conclusion that this 
evidence is not new and material.  The Board notes that 
recent VA examination continues to reflect a diagnosis of 
prostatitis hypertrophy, by history only.

The evidence of record submitted since 1982 is essentially 
cumulative of information that was previously given by the 
veteran, and that was of record at the time of the prior 
denial.  There was a reported history of prostatitis without 
current findings at the time of the 1982 decision.  The 
evidence received since that time shows that prostatitis 
continues to be reported by history, but that there have been 
no current findings of a prostate disability.  In order to be 
considered new, evidence must not merely summarize or repeat 
evidence submitted in previous proceedings.  Espiritu, supra.  
Accordingly, the Board must conclude that new and material 
evidence has not been submitted to reopen the claim.  
38 C.F.R. §§ 3.104(a), 3.156.  

III.  Skin Disorder

Analysis

The reasoning set forth above concerning the issue of 
prostatitis is also applicable when considering the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder.  The evidence submitted since the September 
1982 decision has been summarized above.  As to the issue of 
entitlement to service connection for a skin disorder, this 
evidence is not new and material.  Pertinent clinical 
findings are minimal.  The Board notes that recent VA 
examination continues to reflect a diagnosis of a skin 
disorder, nummular eczema, by history only.  Thus, the crux 
of the current denial remains the same as in 1982.  The 
evidence of record submitted since 1982 is essentially 
cumulative of information that was previously given by the 
veteran, and that was of record at the time of the prior 
denial.  In order to be considered new, evidence must not 
merely summarize or repeat evidence submitted in previous 
proceedings.  Espiritu, supra.  Accordingly, the Board must 
conclude that new and material evidence has not been 
submitted to reopen the claim.  38 C.F.R. §§ 3.104(a), 3.156.  


ORDER

New and material evidence having been received, the claim for 
service connection for residuals of a right shoulder injury 
is reopened.

Service connection for residuals of a right shoulder injury 
is granted.  

New and material evidence having not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for prostatitis is not reopened.  

New and material evidence having not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a skin disorder is not reopened.  




		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 

